Citation Nr: 1746168	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  03-29 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for service-connected Raynaud's phenomenon.  

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected hepatitis C with cirrhosis.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Tara E. Goffney, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 and December 1978 to February 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2014 rating decisions of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, granted service connection for a right hand condition also claimed as Raynaud's phenomenon and assigned a noncompensable disability rating effective August 12, 2002, and granted service connection for hepatitis C with cirrhosis and assigned a 20 percent disability rating effective June 12, 2002.

Subsequently, the RO increased the disability rating for the service-connected right hand condition also claimed as Raynaud's phenomenon to 40 percent, effective August 13, 2002, and changed the effective date of the 20 percent disability rating for service-connected hepatitis C with cirrhosis to May 20, 2002.  As neither of these decisions represents a total grant of the benefits sought on appeal, the claims for increase remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran passed away in February 2015 and the appellant, his mother, is recognized as a substitute claimant in this matter.  

The claim of entitlement for an increased rating for Raynaud's syndrome was previously reviewed by the Board in October 2014, at which time the Board denied an initial rating in excess of 40 percent for service-connected Raynaud's phenomenon.  Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the appellant and the Secretary of VA filed a Joint Motion for Partial Remand (JMPR).  The JMPR moved for the Court to vacate and remand the part of the October 2014 decision by the Board that denied entitlement to an initial rating in excess of 40 percent for service-connected Raynaud's phenomenon.  In June 2015, the Court granted the JMPR.  The matter was remanded by the Board in December 2015 for further development and has now been returned to the Board for adjudication.

The Board recognizes that the issue of entitlement to a TDIU was previously denied by the Agency of Original Jurisdiction (AOJ).  However, the claim for a TDIU remains in appellate status as it is part and parcel of the claim for higher initial ratings for Raynaud's phenomenon and hepatitis C with cirrhosis.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal was processed using the Virtual Benefits Management System and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

The issues of entitlement to service connection for musculoskeletal disability of the hands and feet and hepatocellular carcinoma of the liver have been raised by the record (see, for example, statements from the Veteran's attorney received September 9, 2013 and August 14, 2014) and were previously referred in an October 2014 Board decision, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased initial rating for hepatitis C with cirrhosis and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's condition more nearly approximated Raynaud's phenomenon with regular, intermittent symptoms rather than permanent cold weather residuals.  

2.  The Veteran's Raynaud's phenomenon manifested through characteristic attacks occurring at least daily; the evidence does not reflect that he suffered two or more digital ulcers.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for Raynaud's phenomenon have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1- 4.14, 4.104, Diagnostic Code 7117 (2016).

2.  The criteria for a separate disability evaluation for cold weather residuals have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1- 4.14, 4.104, Diagnostic Code 7122 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's General Counsel held that no further VCAA notice is required for downstream issues such as the appeal with respect to the initially assigned ratings following the original grant of service connection for Raynaud's phenomenon.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Neither the appellant nor her representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA and private treatment records have also been obtained, as well as VA examination reports.  Lay statements of the Veteran, his spouse, and his mother are also associated with the record.  

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the issue involves the assignment of a disability rating following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether lay evidence is competent, the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value. 

Entitlement to an initial rating in excess of 40 percent for Raynaud's phenomenon

Raynaud's syndrome is evaluated under Diagnostic Code 7117, which provides a 10 percent rating when characteristic attacks occur one to three times per week; a 20 percent rating where there are characteristic attacks occurring four to six times per week; a 40 percent rating where there are characteristic attacks occurring at least daily; a 60 percent rating with two or more digital ulcers and a history of characteristic attacks; and a 100 percent rating with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 7117.  For the purposes of this section, characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  A note states that these evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  Id.  

Residuals of cold injuries are evaluated under Diagnostic Code 7122 and are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.  38 C.F.R. § 4.104, Diagnostic Code 7122.

In his August 2002 claim for benefits, the Veteran reported that he has Raynaud's phenomenon which caused swelling of the thumb and index finger of his right hand with spotty tenderness and blanching and numbness of the index finger when cold.  During a VA surgical consultation in April 2006, it was noted that the Veteran's hands were warm bilaterally without ulcerations or tissue loss.  His grip was weakened bilaterally and he had decreased sensation to fingers.  The assessment was primary Raynaud's phenomenon and the clinician noted the etiology of the weakened grip was not consistent with Raynaud's.  

The Veteran presented for a VA examination in April 2008.  He complained of a whitish discoloration in his fingers followed by throbbing pain.  He also reported experiencing extreme sensitivity in his fingertips, and tingling and decreased grip strength with morning stiffness in the small joints of the hands lasting 20 to 30 minutes.  Examination of the extremities revealed no edema and peripheral pulses were intact.  Examination of the skin revealed no evidence of Raynaud's.  Capillaroscopy appeared normal.  The pertinent diagnosis was history of vasoconstriction with paresthesias upon cold exposure, which did not quite meet the criteria for Raynaud's phenomenon as that requires at least 2 or 3 typical triphasic color changes.  The examiner noted that there appeared to be no association with an underlying connective tissue disorder, and opined that the Veteran appeared to have sufficient pain and decreased function of the hands to allow him to continue his usual employment requiring optimal functioning of his hands as an automobile mechanic.  

The Veteran was also seen by VA for outpatient rheumatology treatment in April 2008.  At that time he reported a 30 year history of episodic whitish discoloration of his fingers with pain on exposure to cold.  He had four to five attacks per day lasting 20 to 30 minutes.  

In July 2012, the Veteran's wife reported that his Raynaud's progressed from his hands to his feet and he had finger pain with numbness and discoloration.  That same month, the Veteran reported that he had numbness, pain, tightness and color changes in both hands and feet every day.  His fingers swelled up and looked like "hot-dogs."  He also experienced a tingling sensation.  

The Veteran was again examined in August 2013.  The diagnosis at that time was Raynaud's phenomenon.  He reported that this affected both hands and feet, and caused constant pain and can cause numbness and tingling even without exposure to cold temperature.  He again reported swelling of the fingers and hands, as well as periodic discoloration, purple, red and white, and blue in cold temperatures.  The examiner found that the Veteran had characteristic attacks at least daily but did not have two or more digital ulcers or autoamputation of one or more digits.  There were no amputations due to a vascular condition.  According to the examiner, the Veteran had pain, numbness, tingling, and swelling of the hands and feet.  

In March 2016, a VA examiner provided an addendum opinion regarding joint disorders and cold weather residuals.  She stated that the common expected joint residual from cold injury would have been degenerative arthritis in the distal (interphalangeal) joints, which the Veteran did not have.  She further stated that the Raynaud's phenomenon and its symptoms were not due to cold weather injury.  She explained that if his condition was due to frostbite, for example, the symptoms of pain and numbness, cold sensitivity, color changes, and impaired sensation would have been localized to his original site (right thumb and index fingers, of which he complained while in service).  She could not opine for the other fingers or hand without resorting to speculation. 

The Veteran has not reported autoamputation of any digits or that he has digital ulcers.  Likewise, the medical evidence of record does not reflect any amputations or ulcers.  The August 2013 VA examiner specifically noted there were no amputations nor were there two or more digital ulcers.  This is consistent with the other evidence of record.  Accordingly, a rating in excess of 40 percent for Raynaud's phenomenon is not warranted under Diagnostic Code 7117.  

The Board has considered the Veteran's complaints of daily pain and functional limitation.  He is competent to testify as to the symptoms he has experienced associated with hands and feet.  See Jandreau, 492 F.3d at 1372.  While the subjective descriptions of his symptomatology have been taken in to account, the Board affords significant probative value to the objective medical evidence of record which supports assignment of a 40 percent rating for Raynaud's phenomenon.

The Board has considered whether a higher rating is available for cold injury residuals under Diagnostic Code 7122, which provides a maximum evaluation of 30 percent.  Here, the Veteran is already rated at 40 percent under Diagnostic Code 7117.  Thus, the general application of Diagnostic Code 7122 does not benefit the Veteran in this case.

However, under Note (2) of Diagnostic Code 7122, separate ratings are available for each affected part (e.g. hand, foot, ear, nose).  Note (1) states that separate evaluations are warranted for residual effects such as Raynaud's phenomenon, unless they are used to support an evaluation under Diagnostic Code 7122.  

In considering whether separate ratings under Diagnostic Code 7122 are warranted in this case, the Board notes that the March 2016 addendum opinion found that the Raynaud's phenomenon and its symptoms were not due to cold weather injury.  The VA examiner explained that if his condition was due to frostbite, for example, the symptoms of pain and numbness, cold sensitivity, color changes, and impaired sensation would have been localized to his original site (his right hand).  Instead, the Veteran alleged that Raynaud's syndrome existed throughout his body; the medical evidence documents his reports of symptoms in his hands and feet.  Therefore, based upon the medical and lay evidence of record, the Board finds that the criteria are not met for a separate rating for cold injuries under Diagnostic Code 7122. 

Furthermore, the Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different Diagnostic Codes.  38 C.F.R. § 4.14.  The Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise..."  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  Here, the existing evaluation under Diagnostic Code 7117 appropriately compensates the appellant for the symptoms displayed by the Veteran.  The limitations brought about by the Raynaud's syndrome are overlapping with the symptoms utilized for a rating under Diagnostic Code 7122, namely, the loss of sensory function, pain, and color changes.  Therefore, the symptomatology reflected in the current evaluation are contemplated throughout all relevant codes and would be in effect, pyramiding, if the Veteran was rated separately under Diagnostic Code 7122 in addition to the existing evaluation under Diagnostic Code 7117.  He would then be rated twice or more for the same symptomatology; and this would over compensate his service-connected disability for his actual impairment of earning capacity.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Without disputing that the Veteran experienced cold injury residuals, the evidence of record reflects the regular but intermittent nature of Raynaud's syndrome rather than the permanent effects of cold weather residuals.  The March 2016 addendum opinion clarifies that the Raynaud's phenomenon and its symptoms were not due to cold weather injury.  Accordingly, the Board finds that the Veteran's symptoms more nearly approximate Raynaud's syndrome and thus, the Veteran is appropriately rated under Diagnostic Code 7117 rather than 7122.  

In this case, the Board finds that the rating criteria contemplate the Veteran's Raynaud's syndrome and associated symptoms. There is no doubt that the Veteran experienced pain and numbness, with color changes and swelling; the current evaluation contemplates these symptoms for the disease as a whole.  The evidence does not reflect symptoms not considered by the rating criteria.  The rating criteria are therefore adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Taking all of the evidence of record into consideration, the Board finds that the currently assigned evaluation of 40 percent, but no more, under Diagnostic Code 7117 is warranted.  There is no indication that impairment from his symptoms impacted him in a way not already compensated under the current evaluation.  The preponderance of the evidence is against an initial evaluation in excess of 40 percent for the Veteran's Raynaud's syndrome.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim for an increased rating is denied.


ORDER

Entitlement to an initial rating in excess of 40 percent for Raynaud's phenomenon is denied.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the remaining claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Hepatitis C

A May 2014 rating decision granted service connection for hepatitis C with cirrhosis and assigned a 20 percent rating effective June 12, 2002.  In June 2014, the Veteran submitted a notice of disagreement in which he sought an earlier effective date and alleged that clinical evidence of the severity of his condition was ignored.  Later that month, a rating decision was issued establishing an effective date of May 20, 2002.  An April 2016 statement of the case was issued, continuing the 20 percent evaluation.  In the substantive appeal, the appellant argued that the Veteran died of his service-connected hepatitis C with cirrhosis.  She stated that he had been previously hospitalized on numerous occasions for ascites and bleeding varices and eventually succumbed due to bleeding varices.  

In March 2014, the Veteran underwent a VA examination to determine the severity of his hepatitis C.  He reported daily fatigue, malaise, nausea and intermittent vomiting.  Symptoms attributable to cirrhosis were noted as daily weakness and malaise. The examination was negative for evidence of incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the past 12 months.  

The Veteran passed away in February 2015.  VA records reflect that his major diagnosis at the time was upper gastrointestinal bleeding, due to severe cirrhosis.

In an April 2016 addendum opinion, a VA examiner stated that the Veteran was not being treated for cirrhosis, because he was still actively drinking, with alcohol dependence.  The examiner further stated that the Veteran's symptoms were consistent with those previously documented in the March 2014 VA examination report.  He noted that the first indication of ascites was found in the records of the May 2014 emergency room visit.  He later clarified that while the Veteran experienced ascites, the evidence did not reflect that he experienced hemorrhages or other relevant symptoms due to the presence of ascites.  The examiner also opined that the Veteran's hepatocellular carcinoma had a multifactorial etiology, based on his several risk factors, including but not limited to alcoholic cirrhosis with continued alcohol dependence, hepatitis B and C, gallstones, tobacco use, and obesity.  He supported his opinion with a review of recent medical literature on the epidemiology and etiologic associations of hepatocellular carcinoma.

After consideration of the evidence of record, the Veteran's cause of death remains unclear to the Board.  While a VA treatment record from the time of death indicates a diagnosis of upper GI bleeding, there is no indication that this was the cause of death.  A death certificate received in April 2016 is largely illegible but seemingly indicates that the cause of death was "pending further studies."  The April 2016 VA examiner found that the Veteran's cancer was multifactorial in its etiology.  However, the report did not indicate that the cancer was the cause of death.

Accordingly, as the appellant contends that the Veteran's death was due to his service-connected hepatitis C with cirrhosis and a claim for an increased rating was pending at the time of the Veteran's death, a medical opinion is needed to clarify the cause of the Veteran's death and discuss any relationship between such cause and his service-connected condition.

Total Disability due to Individual Unemployability (TDIU)

The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the issue of entitlement to an increased rating for hepatitis C with cirrhosis. Therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  While the schedular disability percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not currently met, there is evidence suggesting that he may have been be unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  For example, during a March 2014 examination the Veteran reported that he could not do any job because of weakness and easy fatigability.  The examiner noted daily malaise, fatigue, and weakness.  The examiner also commented that the liver condition impacted the Veteran's ability to work.  As such, the AOJ should consider whether referral for extra-schedular consideration for a TDIU is warranted.  See 38 C.F.R. § 4.16(b) (2016).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to an appropriate VA medical provider to obtain a medical opinion regarding any nexus between the Veteran's service-connected hepatitis C with cirrhosis and his cause of death. The claims file and copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the opinion.  The examiner should note in the examination report that the claims folder has been reviewed.  All clinical findings must be reported in detail. 

The examiner must answer whether it is at least as likely as not (i.e. a 50 percent or better probability) that the Veteran's service-connected hepatitis C with cirrhosis contributed substantially or materially to cause his death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)? He or she should explain why or why not.  

In rendering the opinion, the VA medical professional is advised that it is not sufficient to show that a service connected disability casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

2. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above and then re-adjudicate the appellant's claim for an increased rating for hepatitis C and entitlement to a TDIU, to include whether referral for extra-schedular consideration for a TDIU is warranted.  If the determination remains adverse to the appellant, the AOJ should furnish an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


